                 Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 1 of 21

                                                                      Courtland Sav <c                                   >



RE: EO COMPLAINT STATUS UPDATE
Colberg, Barbara J LCDR USN COMNAVAIRLANT NOR VA (USA)                                        Wed, Oct 16, 2019 at 3:11
<barbara.j.colberg@navy.mil>                                                                                        PM
To: "courtlandsavage@gmail.com"


 LT Savage:



 Thank you for your time on the phone this afternoon. As discussed, RADM Kelley has reviewed your complaints
 against CDR Weyenberg and CDR Huddleston and determined that they are unsubstantiated.



 Attached you will find four documents:

 (1) NAVPERS 5354/2 for complaint against CDR Weyenberg

 (2) COMNAVAIRLANT ltr 5354 Ser N01L/306 of 11 Oct 19 (Subj: Determination of Equal Opportunity Complaint
 against CDR Weyenberg)

 (3) NAVPERS 5354/2 for complaint against CDR Huddleston

 (4) COMNAVAIRLANT ltr 5354 Ser N01L/307 of 11 Oct 19 (Subj: Determination of Equal Opportunity Complaint
 against CDR Huddleston)



 Please review the documents and sign the 5354/2 forms in Part IV, Formal Notification Review, to acknowledge that
 you have been notified of this result and informed of your right to appeal to U.S. Fleet Forces Command. Once signed,
 please return the 5354/2 forms to me. Should you plan to submit an appeal, any statement or appeal request must be
 submitted within 7 days (23 October 2019). If you do appeal these findings, your appeal will be expeditiously
 forwarded to Fleet Forces Command.



 Thank you again for your time.



 Very respectfully,



 Barbara J. Colberg

 LCDR, JAGC, USN

 Deputy Force Judge Advocate (N01L1)

 Commander, Naval Air Force Atlantic

 1562 Mitscher Avenue, Suite 300

 Norfolk, VA 23551-2427

                                              Plaintiff's Exhibit 14                                 1 of 21
                Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 2 of 21




CAUTION: Information contained in this message may be protected by the attorney/client, attorney work product,
deliberative process, or other privileges. Additionally, the information contained in this message and any
accompanying attachments may contain personally identifiable information, protected healthcare information, sensitive
and pre-decisional information that is protected from mandatory disclosure under the Freedom of Information Act. Do
not disseminate further without approval from the sender. If you have received this message in error, please
immediately notify the sender and delete or destroy any copy of this message.




From: Colberg, Barbara J LCDR USN COMNAVAIRLANT NOR VA (USA)
Sent: Wednesday, October 16, 2019 1:32 PM
To: '
Subject: RE: EO COMPLAINT STATUS UPDATE



Good afternoon, LT Savage:



CNAL has completed review and processing of your Equal Opportunity complaints in accordance with the 9
September 2019 CNAF memorandum.



Please give me a call at your convenience to discuss. I will be in the office today until 1630 Eastern time, and will be in
tomorrow from approximately 0800-1630. I will be out on Friday. If we are unable to connect this week, I will be the
office next week generally from 0800-1630.



I can be reached at                . Thank you very much.



Very respectfully,



Barbara J. Colberg

LCDR, JAGC, USN

Deputy Force Judge Advocate (N01L1)

Commander, Naval Air Force Atlantic

1562 Mitscher Avenue, Suite 300

Norfolk, VA 23551-2427




                                               Plaintiff's Exhibit 14                                    2 of 21
                Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 3 of 21

CAUTION: Information contained in this message may be protected by the attorney/client, attorney work product,
deliberative process, or other privileges. Additionally, the information contained in this message and any
accompanying attachments may contain personally identifiable information, protected healthcare information, sensitive
and pre-decisional information that is protected from mandatory disclosure under the Freedom of Information Act. Do
not disseminate further without approval from the sender. If you have received this message in error, please
immediately notify the sender and delete or destroy any copy of this message.




From: Colberg, Barbara J LCDR USN COMNAVAIRLANT NOR VA (USA)
Sent: Thursday, September 12, 2019 1:39 PM
To:
Subject: EO COMPLAINT STATUS UPDATE



Good afternoon, LT Savage:



My name is LCDR Barbara Colberg and I am the Deputy Force Judge Advocate for Commander, Naval Air Force
Atlantic (CNAL). I am writing in regard to the equal opportunity complaints that you filed while assigned to VFA-106
and your subsequent request for higher level review of those complaints.



In accordance with the attached memorandum from Commander, Naval Air Forces, CNAL must take additional action
to complete the EO processing on the case which includes making independent determinations on the merits of the
complaints and amending existing NAVPERS 5354/2 forms, if required. In practical effect, this means that CNAL will
be reviewing your EO complaints against each particular alleged offender in order to make an independent
determination as to whether those complaints are substantiated or unsubstantiated based on the findings of the
investigation. This may or may not warrant further investigation. Also this this may, but does not necessarily, mean
that complaints which were previously marked as substantiated could be determined to be unsubstantiated.
Accordingly, your request for higher level review is premature at this time.



Once CNAL completes the EO processing, you will still have the right to request higher level review of your case to
Commander, U.S. Fleet Forces Command. At that time, you will have the opportunity to either resubmit the appeal
letter that you previously submitted, or submit any revised or additional documents. I understand that the processing
of your complaint has taken a significant amount of time and I regret that this will add further delay to the process.
However, CNAL will complete the processing of this case as expeditiously as possible.



I will be your primary point of contact for CNAL’s processing of this matter.



Very respectfully,



Barbara J. Colberg

LCDR, JAGC, USN

                                               Plaintiff's Exhibit 14                                  3 of 21
               Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 4 of 21
Deputy Force Judge Advocate (N01L1)

Commander, Naval Air Force Atlantic

1562 Mitscher Avenue, Suite 300

Norfolk, VA 23551-2427




CAUTION: Information contained in this message may be protected by the attorney/client, attorney work product,
deliberative process, or other privileges. Additionally, the information contained in this message and any
accompanying attachments may contain personally identifiable information, protected healthcare information, sensitive
and pre-decisional information that is protected from mandatory disclosure under the Freedom of Information Act. Do
not disseminate further without approval from the sender. If you have received this message in error, please
immediately notify the sender and delete or destroy any copy of this message.




4 attachments
    NAVPERS 53542 - LT Savage.CDR Weyenberg 11 Oct 19_Signed.pdf
    1499K
    306-DETERMINATION OF EO COMPLAINT AGAINST CDR MARTIN L. WEYENBERG, USN.pdf
    1803K
    NAVPERS 53542 - LT Savage.LCDR Huddleston - 11 Oct 19 Huddleston signed.pdf
    318K
    307-DETERMINATION OF EO COMPLAINT AGAINST CDR JAMES D. HUDDLESTON, USN_Redacted.pdf
    1379K




                                             Plaintiff's Exhibit 14                                 4 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 5 of 21




                      Plaintiff's Exhibit 14                   5 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 6 of 21




                      Plaintiff's Exhibit 14                   6 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 7 of 21




                      Plaintiff's Exhibit 14                   7 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 8 of 21




                      Plaintiff's Exhibit 14                   8 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 9 of 21




                      Plaintiff's Exhibit 14                   9 of 21
       Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 10 of 21
                                  DEPARTMENT OF THE NAVY
                                      U.S. FLEET FORCES COMMAND
                                    1562 MITSCHER AVENUE SUITE 250
                                         NORFOLK VA 23551-2487


                                                                                   5354
                                                                                   Ser NOl L/103
                                                                                   9 Dec 19

From: Commander, U.S. Fleet Forces Command
To:   LT Courtland A. Savage, USN

Subj: FINDINGS OF REVIEW OF RACE DISCRIMINATION COMPLAINTS AGAINST
      CDR MARTIN L. WEYENBERG, USN, AND CDR JAMES D. HUDDLESTON, USN

Ref:    (a) OPNAVINST 5354.1 G
        (b) Your ltrs of22 Oct 19 and 24 Jun 19
        (c) COMNAVAIRLANT 5354 ltr Ser NOlL/306 of11 Oct 19
        (d) COMNAVAIRLANT 5354 ltr Ser NOlL/307 of11 Oct 19

1. In accordance with reference (a), I reviewed references (b) through (d), as well as the
command investigation and correspondence relating to your appeal. A judge advocate also
reviewed your appeal prior to my decision.

2. On 2 April 2018, you made two complaints ofdiscrimination based on race, as noted on
separate NAVPERS 5354/2 fo1ms - one against CDR Maitin Weyenberg, your former
Commanding Officer at VFA-106, and one against CDR James Huddleston, your fo1mer
Training Officer at VFA-106. In support ofyour complaints, you referenced a letter you wrote
to the Honorable Mark Warner (D-VA), U.S. Senate, dated 23 July 2017. You make a number
ofallegations in that letter, many ofwhich were not complaints against CDR Weyenberg or CDR
Huddleston, specifically. Per reference (a), the complaint must be made against an individual
offender, not against a group or "the chain ofcommand." Because this process is governed by
reference (a), I will confine my response to your allegations ofrace discrimination against CDR
Weyenberg and CDR Huddleston, as noted on the NAVPERS 5354/2 forms.

3. Race discrimination, as defined by reference (a), is "treating someone unfavorably because
he or she is ofa certain race or because ofpersonal characteristics associated with race... " You
allege that CDR Weyenberg's actions with regard to the Field Naval Aviator Evaluation Boai·d
(FNAEB) was discriminatory based on race. You separately allege that CDR Huddleston's
actions regarding your final event in the strike syllabus, and his recommendation ofa FNAEB,
were discriminatory based on race.

4. For the reasons set forth in reference (c), I concur that CDR Weyenberg's actions with regard
to the FNAEB were based on your sustained substandard perfo1mance, rather than unfavorable
treatment based on your race. Fmther, for the reasons set forth in reference (d), I concur that
CDR Huddleston's actions regarding your final event in your strike syllabus, and his
recommendation ofa FNAEB, were based on your sustained substandard performance rather
than unfavorable treatment based on race. Therefore, after cai·eful review ofyour appeal and the
underlying investigation, I have determined that your allegations against CDR Weyenberg and
CDR Huddleston are not substantiated.




                                    Plaintiff's Exhibit 14                              10 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 11 of 21




                       Plaintiff's Exhibit 14                  11 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 12 of 21




                       Plaintiff's Exhibit 14                  12 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 13 of 21




                       Plaintiff's Exhibit 14                  13 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 14 of 21




                       Plaintiff's Exhibit 14                  14 of 21
                     Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 15 of 21



  NAVY EQUAL OPPORTUNllY (EO) AND SEXUAL HARASSMENT REPORT
  NAVPERS 6364/2 (Rev. 08-2017)       Supporting Dlreclives OPNAVINST 5354.1G and OPNAVINST 5300.13
 PART IV. FORMALNOTlflCATIOfl REVIEW                                                                        .
                                                                                                                         ..
 1. Nollflcallon of Acllon Taken to Resolve Report. (To concur within 20 calendar days ofreceipt ofreport.)
 (a) Report was completed on:             (b) Report we, round to be:
  13 JUL 18                               Unsubstantiated (No Co1roboratlon)

 (c) Based on the foilowlng findings:

           Refer to COMNAVAlRLANT !tr 5354 Ser NDJL/306 �!' 11 Oct 19 (Subj: Petel11llnatio11 ofEqual Opportunity Complaint
           Against CDR Martin L. Woyenberg, USN). A copy ofthe Jetter with lllird party privacy information redacted is provided to the
           complainant and the alleged offender. COMNAV AIRLANT independent detenninatlon on the complaint was directed by
           COMNAVAIRFOR ltr 5354 Ser N00/389 of9 Sep 19.

 2. Righi lo review by higher aulhodly (via an appe,1): I acl<nowledga noUce of my rlghl to submll a slatemenl concerning the investigative findings and
 comma11d a'?tion taken, a:nd to request review of those nndlngs and actions by the Eohelon II Commander. Any statement and, or request must be
 submllled wlthl11 7 days of ecknowledgment,
 (a) Echelon II Oonimand:                                                        (b) Echelon II CCSIEO Program Manager Confact tnfortnaUon:
 U.S. FLEET FORCES COMMAND                                                       BMCMFord, Johnny (757-836-8326 I johnny.fordl@navy.mil)

        lalnant Acl<nowledgmanVSlgnalure. (By signing, Complalnani alliims lh• abovo has boon reed and Is unilorstocd.)
 �
        nd to submll a staiemenVappaal.                                     t DO NOTlntend lo submll ii statemenVappeal.

· ·· · 'l:lik\:\DKJ·;ty·.·s�oqe-�-·--· ·· ··· · · · --&· ·�
                                                                                 D                                                                     .
 (a) Name:                                          (b) Slgnat                                            (o) pate:                                        (d) Seven Daya:
                                                               �J
                                                          ��·;;;.ocr1c,·· ·-.z:�ddF.

                                   ..··-�- "'-·�-�·-�·--�·-
D I lnlend to submit a stslemenVeppssl.                                          , I DO NOT!           nd lo eubmll a slsten\enUappsal.
                                                                                  .
 (a) Name:                                               (b) Sig        re·   1Jiijj/                                                (o) Dale.:            (d) Sa   Days:

 ,,Wf.(11\) �- Wf'.���
    """"'"�'�"'"'                                        �         ·          'V" v�
                                                                                                                               /6/� 'f.                        /�
                                                                                                                                                                 ;;
                                                                                                                                                                      tJ.1�
PART. V. ,FORM.AL0APPEAL                                                                 . -j   . . . ·;',: _\· .
                                                                                                                        -.,-
                                                                                                                               . .. ',:·<,··-' ··.,
1. First Appeal Resulls:
                                                                                                                    "           .·



@ CONCUR                                                                        0 DONOTCONOUR
           After careful consideration and consultation with a staffjudge advocate, I have determined that the
           allegations in the subject complaint are not substantiated. The investigation was legally sufficient and the
           process adequately addressed the matters of complaint. No further action is warranted.



(a) Name of Echelon II Reviewing Aulhorlly                             (b) �ank/Rate:     (c) Commend Name/Ute:
e•,   ,.   ---




                                                                                        L. )},
           (Commander/Das(gnee):
           C. W. GRADY, Commander                                         ADM, 0-10             U.S. Fleet Force;                                 d/00060

(d) Contact fnformaUon:
           757-836-0825
                                                                       (e) Slgnaturo:
                                                                                                                                �
                                                                                                                                     «,                    (Q Dale:
                                                                                                                    '/')".                            '7'bE% /';],
                                                                                                                     I /
i complainant Acknowledgment/Signature.       (By signing, Comp/stnont Biflrms 'the sbovq has been mad snd Is uildel'Stood.)
D I Intend lo submit a stalemenf/appeal.                                        D I DO NOT Intend to submit a etatemanVappeal.
(a) Name:                                               (b) Signature:                                                           (o) Dale:                 (d) Sel'en oays,


3. Alleged Offender Acknowledgment/Signature. (By signing, Alloged Offendor emrms the abow has baen read end Is understood.)
D I Intend to submit a slatenientl.appeal.                                      D I DO NOT Intend to submll a stalomenVappoat.
(a) Name:                                               (b) Signature:                                                           (o) Data:                 (d) Sovon DRys:


                                                             FOR OFFICIAL USJ: ONLY
                                                               PRIVACY SENS!'!WE                                                                           En«fosmt<(�

                                                             Plaintiff's Exhibit 14                                                                              15 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 16 of 21




                       Plaintiff's Exhibit 14                  16 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 17 of 21




                       Plaintiff's Exhibit 14                  17 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 18 of 21




                       Plaintiff's Exhibit 14                  18 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 19 of 21




                       Plaintiff's Exhibit 14                  19 of 21
              Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 20 of 21




NAVY EQUAL OPPORTUNITY (EO) AND SEXUAL HARASSMl:NT REPORT
NAVPERS 6354/Z (Rev. 01-2017)                                  Supporting Dlredlvn OPNAVlNST li354,1G and OPNAVINST 6300, 13
F'ARTN;f
  ---·,•- •n ,•'· ,�. ,_, ·-·,-• • .,, ·-,.
                                                      . 'Ffi
                                        �- - . ,,-·-·-;-,',;i .�
                                                                ··· ...•�
I. NolMlcalklnol Adan Tll<en lo R-R-1, (Tlli:ancl#'l\th,I, 20 ..,,ndtrt/l'JJ otracat,tor..po,t.J
(•) Rtpod wu amplotod an:                         (b) Repoll wu lxmd lo be:
     13 JUL 18                                 Unsubstantiated (No Corroboration)
(cl l!ISed .. tha fala¥jlflg llndlngl:
     Refer to COMNAVAIRLANT hr 5354 Ser NOIL/307 of II Oct 19 (Subj: Determination of Equal Opportunity
     complaint Against C::DR James D. Huddleston, USN). A copy of this letter with third Jla� privacy information
     redacted is provided to the complalnan1 and lhe alleged offender. COMNAVAIRLANT mdepcndcnl dctcrmlnalton
     on 1he complaint was directed by COMNAVAIRFOR llr 5354 Ser N00/389 or!I Sep 19.




(e) E<llolon II COIT"'1llld:                                                  (b) E""'°" II CCS/EO PIOQrlm M11111111i' Co!Pcl lnlolnlallon:
    U.S. FLEET FORCES COMMAND                                               BMCM Ford, Johnny (757•836·8326 / johnny.ford1@navy.mil)
3. �lalnan!Ad,nowledg�\fi11. (Bfs/g,l/tlg,Cornp/llkJanl"11miJU!O-/IO!l>Hnrnd•ndls1Aldmlood./



                                                                                   Jr
                                                                               D
                                                                                                  O
liJ1kll"'1CI ta IIQIIU ll_.._.opplllll_.                                      I DO NOT lnllnd to1IIJl)mll llllllltlll!#IPJ)UI,
(a) Namo:                                            (b) Sig1\a�11,:                       /1                 (c) 0111,:       (d) SeWno.,_,
COURTLAND A. SAVAGE
                                                                 c,nvdt                    <!
                                                                                           t:,dltJ'2,<.
4. Alleged Offander Ad<l1-.igmJOIIVSIIJIIBIU!t. /Byslgn/ng, Alleged llffilnder"'1"'111tlllowr hasbwl 111dandllundmluod./
                                                                                                                              C;c.,r 1q l.3aai
D I lrtend 10 IW11lt a ltoklmenl/lJlpall.
                                 .                                         li?fDO NOT lnlend to lllbrlllt I llaltmlnl/1pp11I.
(1) Name:                                            (b) Sig                                                                   (d) liMft OIY!I:
JAMES 0. HUDDLESTON                                                                                                    //(J).c7'/
.IWlT:'!, JQ!J!!l�l;_� , ....
,. FlrllAppellRetulls:
E) CONCUR                                                                     O DONOrc:oNCUR
    After careful consideration and consultation with a staffjudge advocate, I have determined that the allegations in
    the subject complaint are not substantiated. The investigation was legally sufficient and the process adequately
    addressed the matters of complaint. No further action is warranted.



(•) Namo or Echo!on II RtNfav,lng Alllhorily                        (b) R-..,            (c) Ccmmand NIIIIOIIJIC:
    (CommandoY>l)o"9t>N):
     C. W. GRADY, Commander                                                ADM/0-10          U.S. Fleet Forces Command/00060

(d) Conlad lnh>rmaHon:
     757-836-5957
a. �Ac1<now4edgment1Srg,,111n                  {By alg,l.log, Comp/Pulnl lllfltms lhe allol'9 hos l>Hn 111111 Ind II undlt.iaod.)
D 1 "11ond 1o - 1 llll!flffl0flC/tpp011.                                      D I 00 NOT lnlffil lo iUl>ml! a ,Uiltimljll/opjM!iil.
(1) Nama:                                                (b) Slgn1t111e.                                            (<I) Dllltl :
COURTLAND A, SAVA.OE
3, � °""'1der �lure, IBY 1/gn/t!g, Alfg,tdO/rendrra/llmlS 1M illnwa/1111/n!fn 11111d llnd/sundtJr.llood.J
D 11ro>n<1 ta •utJm� 11t111menl/lflpelll       O I DO NOT lr4llnd lo IUbmll 11t1tem•nll•11P11"'-
<•> Name:                  (bl Slgnalure:                                          (o) Olllt:            (d) SeYl!n Dap
JAMES D. HUDDLESTON


                                                                                                                 Pliiifa)m          !   EncPoffil, AfJG
                                                            Plaintiff's Exhibit 14                                                            20 of 21
Case 1:20-cv-00410-RDM Document 13-15 Filed 03/16/20 Page 21 of 21




                       Plaintiff's Exhibit 14                  21 of 21
